UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1293



In Re:   RAYMOND DOUGLAS MASSENBURG, JR.,

                Petitioner.




    On Petition for Writ of Mandamus.         (3:97-cr-00003-REP-1)


Submitted:   August 18, 2009                 Decided:   September 8, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Douglas Massenburg, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raymond Douglas Massenburg, Jr., petitions for a writ

of   mandamus,    alleging    the   district   court     has   unduly    delayed

acting on his Fed. R. Civ. P. 60(b) motion for reconsideration.

He seeks an order from this court directing the district court

to act.   Although we find that mandamus relief is not warranted

because   the    delay   is   not   unreasonable,   we    deny   the    mandamus

petition without prejudice to the filing of another mandamus

petition if the district court does not act expeditiously.                   We

grant leave to proceed in forma pauperis.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                       2